DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                NO. 12-05-00411-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
§          
 
IN
RE: DEBBIE BELLOWS D/B/A
DEBBIE’S
BAIL BONDS AND AS AGENT         §          ORIGINAL PROCEEDING
FOR
SAFETY NATIONAL CASUALTY
CORPORATION
AND LESTER BELLOWS,
RELATORS   §          
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Relators have filed a motion to dismiss this original
mandamus proceeding, and all other parties to the proceeding have been given
notice of the filing of this motion. 
Because Relators have met the requirements of Texas Rule of  Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.          
Opinion
delivered April 28, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)